IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN MOORE III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1058

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Leon County.
John C. Cooper, Judge.

John Moore III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

review once a final order has been rendered. Kendrick v. McNeil, 6 So. 3d 657,

658 (Fla. 1st DCA 2009).

ROWE, KELSEY, and JAY, JJ., CONCUR.